EXHIBIT 99 FARMER MAC NEWS FOR IMMEDIATE RELEASE CONTACT August11, 2008 Mary Waters Farmer Mac 202-872-7700 Farmer Mac Reports Second Quarter Results Guarantee Portfolio at Record $9.8 Billion, Core Earnings Up 28% for the Period Washington, D.C. — The Federal Agricultural Mortgage Corporation (Farmer Mac, NYSE: AGM and AGM.A) today announced that its core earnings for the quarter ended June30, 2008 increased 28% over the comparable quarter in 2007.Farmer Mac’s strong core earnings were driven by higher net interest income attributable to Farmer Mac’s more favorable short-term funding costs, relative to the rates on related investments, loans, and Farmer Mac Guaranteed Securities, as well as ongoing fee income from the Corporation’s record $9.8billion guarantee portfolio. Farmer Mac reports financial results based on its core earnings and on a GAAP basis.Farmer Mac uses core earnings to measure corporate economic performance and develop financial plans because, in management’s view, core earnings more accurately represent Farmer Mac’s economic performance, transaction economics and business trends before the effects on earnings of changes in the fair values of financial derivatives and trading assets.Those changes reflect the application of Statement of Financial Accounting Standards No. 133, Accounting for Derivative Instruments and Hedging Activities (“SFAS 133”) and Statement of Financial Accounting Standards No. 159, The Fair Value Option for Financial Assets and Financial Liabilities – Including an amendment of FASB Statement No. 115 (“SFAS 159”).Investors and securities analysts have previously relied upon similar measures to evaluate Farmer Mac’s historical and future performance.Farmer Mac’s disclosure of this non-GAAP measure is not intended to replace GAAP information but, rather, to supplement it. Core earnings were $7.1 million or $0.70 per diluted share for second quarter 2008, compared to $5.5million or $0.53 per diluted share for second quarter 2007.For the six months ended June30, 2008, core earnings were $17.6 million or $1.76 per diluted share, compared to $11.7 million or $1.10 per diluted share for the six months ended June 30, 2007.On a GAAP basis, Farmer Mac’s second quarter 2008 net income available to common stockholders was $21.4million, or $2.13 per diluted share, compared to $18.4million or $1.74 per diluted share for second quarter 2007.For the six months ended June 30, 2008, net income available to common stockholders was $13.2million or $1.31 per diluted share, compared to $22.3million or $2.10 per diluted share for the six months ended June 30, 2007. Farmer Mac President and Chief Executive Officer Henry D. Edelman stated, “We are pleased with our continued strong performance, as evidenced by our second quarter core earnings.To date, the credit issues that have arisen in the housing and consumer sectors of the economy have not affected the agricultural economy in general, or Farmer Mac’s guarantee portfolio in particular.Reflecting the effectiveness of Farmer Mac’s ongoing credit risk management and the strength of the U.S. agricultural economy, 90-day delinquencies in Farmer Mac’s guarantee portfolio dropped to historically low levels as of June 30, 2008, in terms of both dollars and percentages.Those delinquencies totaled $5.2million, representing just 0.11percent of the portfolio. “Farmer Mac’s net interest income and guarantee fee income were major drivers of the year over year increase in core earnings for second quarter 2008.This increase in core earnings was achieved notwithstanding the volatility of the capital markets during 2008.While it is not possible to predict how long Farmer Mac’s short-term borrowing spreads will continue to be as favorable as they were during second quarter, relative to yields on program and non-program assets, Farmer Mac’s guarantee fee income should continue to grow commensurate with outstanding business volume.”Those components of income are independent of Farmer Mac’s strong credit performance. Both Farmer Mac’s core and GAAP earnings for the three and six month periods ended June 30, 2008 reflect an other-than-temporary impairment loss of $5.3million recorded in second quarter 2008 to write down an investment in Fannie Mae preferred stock to its fair value of $47.2 million as of June 30, 2008.Subsequent to June 30, 2008, this security experienced further price declines and volatility.As of August 1, 2008, the fair value was $30.6 million.If this security does not otherwise recover in value, additional impairment losses would be recognized during third quarter Farmer Mac’s net interest yield, adjusted for the effects of SFAS 133, was 113basis points ($32.2million) for the first half of 2008, compared to 70 basis points ($17.6million) for the corresponding period in 2007.
